Citation Nr: 1816556	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  13-09 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected hypertension.

2. Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected hypertension.

3. Entitlement to an increased rating in excess of 10 percent for residuals of a left knee injury, traumatic arthritis (painful and limited motion).

4. Entitlement to an increased rating in excess of 20 percent for residuals of a left knee injury, post-operative X2, with ligament damage (instability, locking and effusion). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1979 to May 1989.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009 and December 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In a January 2009 rating decision, the RO denied entitlement to service connection for obstructive sleep apnea.  The Veteran did not perfect his appeal or submit new and material evidence within one year of the January 2009 rating decision.  Therefore, the decision became final.  The Board finds that the evidence received since the January 2009 rating decision is both new and material to the claim.  See 38 C.F.R. § 3.156, 20.302, 20.1103.  See also September 2015 RO Transcript of Hearing at 3-4.  Accordingly, the claim of entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected hypertension is reopened and will be considered on the merits.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2017.  A copy of the hearing transcript has been associated with the record.

The issue of entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a January 2009 rating decision, the RO denied entitlement to service connection for obstructive sleep apnea.  The Veteran did not file a Notice of Disagreement nor perfect his appeal.  Additionally, new and material evidence was not submitted within one year of the January 2009 rating decision.  

2. The evidence received since the January 2009 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to establish the claim of entitlement to service connection for obstructive sleep apnea.

3. The Veteran's residuals of a left knee injury was productive of painful motion with flexion limited to no less than 95 degrees, stiffness, weakness, swelling, tenderness, fatigability, guarding of movement, weakened movement, less movement than normal, joint instability, effusion, popping, and locking; without evidence of limited extension, ankylosis, impairment of the tibia and fibula, recurrent subluxation or lateral instability, or dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint. 

4. Left knee instability associated with residuals of a left knee injury was no more than moderate.





CONCLUSIONS OF LAW

1. The January 2009 rating decision denying service connection for obstructive sleep apnea is final.  38 C.F.R. §§ 3.156, 20.302, 20.1103 (2017).

2. New and material evidence has been received and the claim of entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected hypertension is reopened.  38 C.F.R. §§ 3.156 (2017).	

3. The criteria for an increased rating in excess of 10 percent for residuals of a left knee injury, traumatic arthritis (painful and limited motion) have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260-5010 (2017).

4. The criteria for an increased rating in excess of 20 percent for residuals of a left knee injury, post-operative X2, with ligament damage (instability, locking and effusion) have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258-5257 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2017).  Ratings are assigned based on the average impairment of earning capacity resulting from a service-connected disability.  38 C.F.R. § 4.1.  Where two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate when the factual findings show distinct times where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Additionally, the Veteran's disability should be viewed in relation to its history.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

The Veteran's residuals of a left knee injury, traumatic arthritis (painful and limited motion) was assigned a 10 percent rating, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260-5010.  Additionally, a separate 20 percent rating was assigned for residuals of a left knee injury, post-operative X2, with ligament damage (instability, locking and effusion), under Diagnostic Code 5258-5257.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.20 (2017).  

Diagnostic Code 5010 is rated under limitation of motion of affected parts, as degenerative arthritis under Diagnostic Code 5003.  Id.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Id. A 20 percent rating is warranted with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Id.

Degenerative arthritis of the knee is rated under Diagnostic Codes 5256 through 5263.  Id.  Under these Diagnostic Codes, a rating in excess of 10 percent is warranted when the evidence shows either ankylosis (Diagnostic Code 5256); moderate to severe recurrent subluxation or lateral instability (Diagnostic Code 5257); dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint (Diagnostic Code 5258); leg flexion limited to 30 degrees or less (Diagnostic Code 5260); leg extension limited to 15 degrees or more (Diagnostic Code 5261); or impairment of the tibia and fibula (Diagnostic Code 5262).   Id.  Diagnostic Codes 5259 (symptomatic removal of semilunar cartilage) and 5263 (genu recurvatum) do not provide for ratings in excess of 10 percent.  Id.

The VA General Counsel has held that arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August 1998).  The General Counsel also held that separate ratings may be assigned under Diagnostic Code 5260 (limitation of flexion) and under Diagnostic Code 5261 (limitation of extension) of the same knee joint, provided that the degree of disability is compensable under each set of criteria.  VAOGCPREC 9-2004 (September 2004).

When assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

From May to July 2008, the Veteran's private orthopedic physician treated the Veteran for his left knee osteoarthritis.  The Veteran's left knee was large.  He experienced left knee pain and it was mildly tender to palpitation of both joint lines.  He showed mild varus but did not have any significant increased valgus deformity.  There was no obvious or significant effusion noted.  He had crepitation.  X-ray results revealed tricompartmental arthritis to the left knee.  He could ambulate but was having difficulty with climbing stairs and kneeling. 

In August 2008, the Veteran was afforded a VA examination.  The Veteran reported that his arthritis condition had existed since December 1988.  The condition was due to an ACL/MCL tear posterior ligament damage.  He described aching, sharp, and cramping left knee pain at a pain level of 8 that occurred five times per day for 0.75 hours.  His knee pain was triggered by pressure on the joint, lateral movement, physical activity and weather and it presented spontaneously.  It was relieved by rest and medication.  He also endorsed lack of mobility, weakness, stiffness, tenderness, swelling, lack of endurance, locking, and fatigability in his left knee.  He did not have heat, redness, giving way and dislocation.  He had not had any joint replacement.  On examination, he limped and favored the left leg.  His posture, gait, and feet were within normal limits.  He did not require any assistive device. There was evidence of edema, laxity, and tenderness but no signs of effusion, weakness, redness, heat, guarding of movement, subluxation, locking, pain, genu recurvatum, or crepitus.  Flexion was 115 degrees with pain and extension was zero degrees with no evidence of pain.  After repetitive use, left joint function was additionally limited by pain, fatigue, weakness, lack of endurance, and incoordination.  There was moderate instability of the medial and lateral collateral ligaments.  The effect of the left knee condition on the Veteran's usual occupation and daily activity was limited ability to stand, bend, and walk.

The Veteran's private orthopedic physician noted in September 2008 that the Veteran's left knee had adequate range of motion of zero to 98 degrees.  Additionally, a November 2008 VA Primary Care Note documented the Veteran's left knee had decreased strength but there was no evidence of cyanosis or gross deformity.

In September 2009, the Veteran was provided an additional VA examination.  In addition to left knee traumatic arthritis, the Veteran reported a diagnosis for left knee post-operative X 2 with ligament damage.  The condition occurred ten years ago after ACL reconstruction.  He described flare-ups at a pain level of 9.  It occurred six to eight times per week for one day for his traumatic arthritis and three to four hours for his left knee post-operative X 2 with ligament damage.  His knee pain was triggered physical activity and it presented spontaneously.  It was relieved with rest and medication.  He also endorsed weakness, stiffness, swelling, fatigability, tenderness, pain on weight bearing, and difficulty with lateral movements, standing, climbing, bending, and walking.  He added that he had lack of endurance, knee instability, and sensitivity to heat and cold due to his left knee post-operative X 2 with ligament damage.  He indicated that he did not experience heat, redness, giving way, locking, deformity, drainage, effusion, subluxation, pain, or dislocation.  He stated that his left knee conditions have not resulted in any incapacitation or joint replacement.  On examination, the Veteran's posture, gait, and feet were within normal limits.  He did not require any assistive device. There was evidence of instability, weakness, tenderness, locking pain, and guarding of movement but no signs of edema, effusion, weakness, redness, heat, abnormal movement, subluxation, deformity, malalignment and drainage, genu recurvatum, crepitus, or ankylosis.  Flexion was 110 degrees and 100 degrees with pain and extension was zero degrees with no evidence of pain.  After repetitive use, flexion was 110 degrees and extension was zero degrees with additional degree of limitation.  Left joint function, however, was additionally limited by pain, fatigue, weakness, and lack of endurance.  There was evidence of slight joint instability.  The left medial and lateral meniscus was abnormal with a slight degree of severity.
The effect of the left knee condition on the Veteran's usual occupation and daily activity was pain and difficulty standing or climbing.

An August 2010 VA Nursing Triage Note showed complaints of intense knee pain, pain on weight bearing, and pain with lateral and extended movements. Additionally, January 2012 private orthopedic records noted mild tenderness to palpitation but no significant effusion.

In October 2012, the Veteran was provided a VA examination.  He reported that his left knee condition was worse with limited range of motion, swelling, stiffness, popping, and locking.  He reported that flare-ups impacted the function of his left knee.  Flexion was 115 degrees with objective evidence of painful motion at 115 degrees.  Extension was zero degrees with objective evidence of painful motion at 10 degrees.  Following repetitive-use, post-test flexion ended at 115 degrees and post-test extension ended at zero degrees with no additional limitation in range of motion.  He had functional loss of less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, instability of station, disturbance of locomotion, and interference with sitting.  Additionally, there was tenderness or pain to palpitation in his left knee.  He had relatively normal muscle strength.  His anterior and medial-lateral joint stability were abnormal at 1+ (0-5 mm).  There was no evidence or history of recurrent patellar subluxation or dislocation.  He did not have any meniscal conditions or any other additional conditions.  He regularly used a brace.  He had remaining effective function of his extremities.  His knee impacted his ability to work.

Between September 2013 and March 2014, VA Nursing Triage Notes documented that the Veteran had stiffness, swelling, and difficulty bending his left knee.  

In September 2014, the Veteran was provided a VA examination.  He received an additional diagnosis for tendinitis.  He reported that flare-ups impacted the function of his left knee and prolonged walking on hard surfaces increased his pain.  He experienced tenderness or pain to palpation.  Flexion was 135 degrees with objective evidence of painful motion.  Extension was zero degrees with no objective evidence of painful motion.  Following repetitive-use, post-test flexion ended at 135 degrees and post-test extension ended at zero degrees with no additional limitation in range of motion.  He had functional loss of less movement than normal and pain on movement.  Additionally, there were contributing factors of pain, weakness, fatigability and/or incoordination but no additional limitation of functional ability during flare-ups or with repeated use over time.  He had normal joint stability.  There was no evidence or history of recurrent patellar subluxation or dislocation.  He did not have any meniscal conditions or any other additional conditions.  He did not use any assistive device.  He had remaining effective function of his extremities.  His knee did not impact his ability to work.

The Veteran was afforded an additional VA examination in June 2017.  He experienced flare-ups in which his left knee would sometimes become sore and he would need to get off his feet.  His flare-ups occurred approximately two to three times per month.  He added that he had fibromyalgia which may contribute to stiffness in his knee.  He described functional loss that resulted in less weight-bearing, climbing, lateral movement, and squatting.  He had flexion of zero to 95 degrees with pain and extension of 95 to zero degrees.  His passive range of motion with objective evidence of pain was the same as active range of motion.  His abnormal range of motion itself contributed to less ability to stoop.  There was objective evidence of mild localized tenderness or pain on palpation, pain with weight bearing, and crepitus.  However, there was no objective evidence of pain on non-weight bearing.  With repeated use, there was additional loss of range of motion with flexion of zero to 90 degrees and extension of 90 to zero degrees.  Functional loss was due to pain and fatigue.  He was not examined immediately after repetitive use over time or during a flare up.  However, the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  For flare-ups, the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss.  Pain and fatigue significantly limit functional ability with repetitive use over time and during flare-ups.  Additional contributing factors were disturbance of locomotion, interference with sitting, and interference with standing.  The Veteran had normal muscle strength.  There was no history of recurrent subluxation and effusion or lateral instability.  He did not have ankylosis or joint instability.  He did not have any meniscal conditions or any other additional conditions.  He occasionally used a cane.  He had remaining effective function of his extremities.  His left knee impacted his ability to perform any type of occupational task due to diminished ability to bend knees to squat, lift heavy material, climb, move laterally, and walk, stand, and drive for prolonged periods. 

The aforementioned evidence reflects that the Veteran's left knee condition has been manifested by pain, stiffness, weakness, swelling, tenderness, fatigability, guarding of movement, weakened movement, less movement than normal, joint instability, effusion, popping, and locking.  Although the Veteran had some limitation of flexion, the range of motion findings did not demonstrate left knee flexion limited to 30 degrees or extension limited to 15 degrees to warrant a rating in excess of 10 percent under Diagnostic Codes 5260 or 5261.

In regard to the 20 percent rating assigned for left knee instability, the Board finds that the weight of the evidence demonstrates that the Veteran's left knee instability more closely approximates moderate recurrent subluxation or lateral instability.  In this regard, the Board finds that severe subluxation or lateral instability was not shown.  VA examination findings yielded normal to moderate findings.  There were no signs of dislocation or subluxation.  While the Veteran used a brace and cane, the Board finds that objective evidence reveals that his left knee instability does not warrant a rating in excess of 20 percent under Diagnostic Code 5257.

The Board notes the Veteran has had episodes of locking, popping, pain, and effusion.  However, there is no evidence of dislocated semilunar cartilage of the left knee.  Therefore, the Board finds that an increased rating is not available under Diagnostic Code 5258.

As there is no evidence of record showing that the Veteran has ankylosis or impairment of the tibia and fibula, Diagnostic Codes 5256 and 5262, respectively, are not applicable.  Additionally, Diagnostic Codes 5259 (symptomatic removal of semilunar cartilage) and 5263 (genu recurvatum) do not provide for ratings in excess of 10 percent.  

Although there is X-ray evidence of arthritis in the left knee, there is no indication of arthritis in another major joint, with occasional incapacitating exacerbations to warrant an increased rating under Diagnostic Code 5003.  

With respect to the possibility of assigning a higher rating under 38 C.F.R. §§ 4.40  and 4.45, there is no indication in the medical evidence of record that any subjective complaints, such as pain, fatigability, incoordination, or weakness, resulted in additional limitation of function so as to meet the criteria for a higher evaluation.  Although the VA examiners pointed out that the Veteran had additional loss of function or range of motion consisting of pain, fatigue, and weakness with repeated use, there is no further evidence to suggest that the functional loss is equivalent to flexion limited to 30 degrees or less or extension limited to 15 degrees or more, such that a higher rating would be applied.  Moreover, the effect of the pain in the Veteran's left knee is already contemplated by the assigned evaluations.  Although evidence of pain is an important factor for consideration, the Court has held that "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  See Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Rather, pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance to constitute a functional loss.  Id.  As such, an increased rating is not warranted for the right knee under the Deluca criteria for any period of time on appeal.

The Board acknowledges the Veteran's lay statements regarding the severity of the Veteran's symptoms.  Laypersons are competent to attest to physical symptoms that are experienced or observed.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board finds that the lay evidence describing the symptoms in this case does not establish a greater degree of functional impairment.  

The Board finds that the preponderance of the evidence is against the claim for a separate or higher evaluation in excess of 20 percent for residuals of a left knee injury, post-operative X2, with ligament damage (instability, locking and effusion) and in excess of 10 percent for residuals of a left knee injury, traumatic arthritis (painful and limited motion).  The Board finds that there is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

The Board has considered the Veteran's claims and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a cervical spine condition is reopened.

An increased rating in excess of 20 percent for residuals of a left knee injury, post-operative X2, with ligament damage (instability, locking and effusion) is denied. 

An increased rating in excess of 10 percent for residuals of a left knee injury, traumatic arthritis (painful and limited motion) is denied.


REMAND

Although the Board sincerely regrets the additional delay, it finds that additional evidentiary development is necessary to ensure that there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected hypertension. The Veteran contends that he displayed symptoms of sleep apnea since 1980 and that he had episodes of bronchitis and respiratory concerns during service.  He also asserted that his sleep apnea was connected to his hypertension.  See September 2014 RO Transcript of Hearing at 2, 4.  The Veteran's former wife stated that, between 1982 and 1995, she witnessed the Veteran's sleep disturbance, restlessness, excessive snoring, and lack of breathing when he slept.  See December 2010 Veteran's former wife's lay statement.

Between 1980 and 1987, service treatment records document treatment for viral syndrome, laryngitis, pharyngitis, tracheobronchitis, nasal congestion, upper respiratory infection and bronchitis.

A September 2015 VA examiner opined that the Veteran's obstructive sleep apnea was less likely than not proximately due to or the result of the Veteran's service-connected hypertension.  The examiner explained that the Veteran's service treatment records showed various entries of hypertension and treatment; however, there was no relation or sleep apnea issues in service.  Additionally, the examiner indicated that hypertension was not known to cause sleep apnea.  The Board notes, however, that the examiner did not opine as to whether the Veteran's obstructive sleep apnea was directly related to service or aggravated by his service-connected hypertension.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, in light of the Veteran's contentions, the Board finds that a remand is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2017).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain an addendum opinion from a qualified medical professional to determine the nature and etiology of obstructive sleep apnea.  If an examination is necessary, one should be provided.  The claims file and a copy of this REMAND must be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions.  All pertinent symptomatology and findings must be reported in detail. 

The examiner should discuss the Veteran and his former wife's lay assertions that he displayed symptoms of sleep apnea since 1980 and service treatment records documenting treatment for respiratory conditions.

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's obstructive sleep apnea is causally or etiologically related to his military service.  

Additionally, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's obstructive sleep apnea was caused or aggravated (i.e., permanently worsen beyond the normal progression of the disability) by his service-connected hypertension.

In providing this opinion, the examiner should discuss medically known or theoretical causes of the Veteran's obstructive sleep apnea and describe how such a disability generally presents or develops in most cases, in determining the likelihood that obstructive sleep apnea is related to in-service events as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

In rendering the requested opinion, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


